Citation Nr: 1811092	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) associated with alcohol abuse prior to July 19, 2016, and in excess of 70 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Smith, Esq. 


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from October 1967 through June 1969, including service the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which assigned an initial evaluation of 50 percent for PTSD with alcohol abuse from February 16, 2008. 

An August 2016 rating decision increased the evaluation for PTSD to 70 percent effective July 19, 2016. As such is short of a full grant of the benefits sought, the case remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The evidence before the Board consists of an electronic record located in the Veterans Benefits Management System (VBMS)/Virtual VA.


FINDINGS OF FACT

1.  From February 16, 2008, the Veteran's PTSD associated with alcohol abuse was manifested by symptomatology of such severity to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, but not total social and occupational impairment.

2. Since February 16, 2008, the Veteran's service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment.






	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1. Since February 16, 2008, the criteria for establishing entitlement to a 70 percent rating for PTSD associated with alcohol abuse were met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.34.7, 4.130, Diagnostic Code 9411 (2017).

2.  Since February 16, 2008, the criteria for establishing entitlement to a 100 percent rating for PTSD associated with alcohol abuse were not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  Since February 16, 2008, the criteria for a TDIU were met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating: PTSD with Alcohol Abuse 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). See also 38 C.F.R. §§ 4.1, 4.2. As such, the Board has considered all of the evidence of record. However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007). In Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. 12 Vet. App. 119, 126 (1999). 

Here, the Veteran's PTSD with alcohol abuse is currently rated 50 percent disabling from February 16, 2008 and 70 percent disabling from July 19, 2016 under Diagnostic Code 9411 of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130. 

Under the General Formula, a 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. 

The highest available rating of 100 percent contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The above symptoms are not an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify the rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3.

Careful review of the evidence of record supports a finding that since February 16, 2008, the Veteran's symptoms included alcohol abuse involving drinking in excess of 8 beers per day (a family member stated that it was as much as a case per day) to reduce intrusive thoughts and nightmares, isolating behavior, occasional total disorientation, occasional short term memory loss, depression, panic attacks and anxiety, suspiciousness, irritability and aggressive behavior, paranoia, sleep impairment, poor motivation and concentration, periods of "zoning out," ritualistic behavior for several hours per day (going to the river and watching the water), fear of crowds and loud noises, road rage, and inability to establish effective relationships. 

The record does reflect the Veteran has maintained some level of relationships with his family, however they do appear to have been somewhat strained, as relatives reported that the Veteran was "cold," "aloof," "uncaring," and isolated himself regularly. Also, the Veteran reported his restlessness and violent nightmares have caused him to sleep apart from his wife of 33 years.

Based on the sum of the record, the symptoms in question appear to have been at roughly the same level of severity and frequency since the Veteran stopped his self-employment activities in 2004. The Veteran's condition appears to have worsened slightly, insofar as a VA examination dated July 2014 noted the Veteran reported suicidal ideation, with brief homicidal thoughts. However, there is no evidence that these intrusive thoughts rose to the level of constituting a persistent danger to himself or others.

While the Veteran's symptoms were not always consistently reported, the evidence nonetheless suggests that the Veteran suffered significant impairment as a result of his disability, including occupational and social impairment with deficiencies in areas such as family relations and mood. 

When viewed in the light most favorable to the Veteran, the Board concludes that there is sufficient evidence to warrant a 70 percent rating from February 16, 2008 under 38 C.F.R. § 4.130, Diagnostic Code 9411. However, the Veteran's symptomatology clearly does not rise to the level of the 100 percent evaluation criteria under 38 C.F.R. § 4.130, which requires total impairment. The Board will thus advance to address whether the Veteran qualifies for a TDIU. 

II.  TDIU

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The record reflects that the Veteran had a history of working as a pipe inspector when he was drafted, and after his active service, the Veteran worked as an assistant store manager for one year, and worked for a steel company for six months. He obtained a college degree in animal husbandry, and was a contractor and a farmer for a number of years beginning in the 1970s. He had some conflicts with customers of the contracting business, and gave the contracting business to his sons in the 1980s. He also worked in self-employment as a farmer on a 93 acre farm from the 1970s through September 2004, thereafter leasing some of the land to others. The Veteran occasionally worked for his son in protected employment for the construction business during the period in question, but was noted by his son to be generally limited to performing "gopher tasks."
 
Considering the disability picture that is presented by the symptoms in question, and the limited and distant experience working in non-protected employment, and affording the Veteran the full benefit of doubt, the evidence of record supports the Veteran's contention that he was unable to obtain or maintain substantially gainful employment since the date of his claim. A TDIU is accordingly granted as of February 16, 2008.







	(CONTINUED ON NEXT PAGE)
ORDER

The Veteran is entitled to an initial evaluation of 70 percent, but no higher, from February 16, 2008.

A TDIU is granted as of February 16, 2008.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


